DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed January 12, 2022 has been fully considered and entered.
Allowable Subject Matter
Claims 35-53, 55-59, 61, 63, 64, and 66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
the method defined by claim 35, comprising, after the radiation beam is emitted from the output end of the optical fiber, welding, cutting, or drilling a workpiece with the radiation beam in combination with all of the other limitations of claim 35; 
the method defined by claim 44, further comprising, after the manipulation of the gradient-index lens alters one or more properties of the radiation beam, and after the radiation beam is emitted from the output end of the optical fiber, welding, cutting, or drilling a workpiece with the radiation beam
the system defined by claim 53, wherein the controller is configured to, after controlling the distorting means to achieve the radiation beam having one or more desired properties, direct the radiation beam to a workpiece to weld, cut, or drill the workpiece with the radiation beam in combination with all of the other limitations of claim 53.
Claims 36-43 and 61 depend from claim 35; claims 45-52, 63 and 64 depend from claim 44; and claims 55-59 and 66 depend from claim 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874